department of the treasury internal_revenue_service washington d c number release date cc intl br6 uilc internal_revenue_service national_office field_service_advice date memorandum for district_counsel connecticut-rhode island district attn gerald a thorpe district_counsel cc ner ctr har from elizabeth g beck senior technical reviewer cc intl br6 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend amount a amount b amount c amount d amount e amount f amount g amount h tl-n-6338-99 fsc1 partner a partner b partnership a taxable_year taxable_year issue sec_1 is a partnership with corporate partners treated as an entity or an aggregate for purposes of determining the fraction a fsc wholly-owned by the partnership should use in calculating the exempt portion or of its foreign_trade_income under the fsc administrative pricing rules of sec_925 are the corporate partners of a partnership that wholly owns a fsc entitled to a dividends-received_deduction pursuant to sec_245 in connection with their distributive shares of the dividends_paid by the fsc to the partnership that are attributable to the fsc’s foreign_trade_income conclusion sec_1 a partnership with corporate partners should be treated as an aggregate for purposes of determining the fraction a fsc wholly owned by the partnership should use in calculating the exempt portion of its foreign_trade_income under the fsc administrative pricing rules of sec_925 therefore in this case the proper fraction for the calculation of exempt_foreign_trade_income i sec_15 not as claimed by taxpayer yes the corporate partners of a partnership owning a fsc are entitled to a dividends-received_deduction pursuant to sec_245 in connection with their distributive shares of the dividends properly attributable to fsc foreign_trade_income determined under the administrative pricing rules and paid_by the fsc to the partnership facts tl-n-6338-99 fsc1 a foreign_sales_corporation fsc under sec_922 and sec_927 is wholly owned by partnership a a domestic_partnership equally owned by partner a and partner b which are unrelated domestic corporations partner a and partner b are both accrual basis taxpayers partnership a files its u s income_tax return form_1065 on a calendar_year basis partner a also files its u s income_tax return form_1120 on a calendar_year basis for the purposes of the present discussion we assume there are no special allocations partner a’s taxable_year and taxable_year which are at present under examination correspond to the second and third taxable years of fsc1 fsc1 is a commission fsc and is not a shared_fsc fsc1 and partner a compute their taxable_income from sales of export_property using the administrative pricing rules in sec_925 and we have not considered or addressed whether partner a constitutes a related_supplier within the meaning of sec_1_927_d_-2t ie whether partner a is eligible to use the administrative pricing rules and if so what the appropriate basis might be for computing taxable_income under the administrative pricing rules for taxable_year and taxable_year fsc1 determined that for purposes of calculating the exempt portion of its foreign_trade_income as defined in sec_923 the appropriate fraction was accordingly fsc1 reported the remaining amounts dollar_figureamount a and dollar_figureamount b for taxable_year and taxable_year respectively as nonexempt foreign_trade_income ie the remaining portion of its foreign_trade_income on its income_tax returns forms 1120-fsc for taxable_year and taxable_year fsc1 paid cash dividends to partnership a in the amounts of dollar_figureamount g and dollar_figureamount h respectively partner a claimed a dividends-received_deduction under sec_245 equal to its share of the dividends on its forms filed for taxable_year sec_1 and examination does not know whether partner b claimed similar tax treatment for its share of the dividends it appears that a portion if not all of the fsc income from sales of export_property may not be determined under the administrative pricing rules of sec_925 and because fsc1 was not acting as a commission agent for a related_supplier with regard to the sale see sec_925 temp sec_1 a - 1t b and d -2t a as stated above we have not considered or addressed this issue in this advice tl-n-6338-99 examination determined that for purposes of determining the appropriate fsc fraction the partners of partnership a should be considered fsc1's shareholders as a result examination concluded that the appropriate fraction used to determine fsc1’s exempt_foreign_trade_income in these years wa sec_15 instead of pursuant to sec_291 accordingly examination computed fsc1's nonexempt foreign_trade_income for taxable_year sec_1 and to be dollar_figureamount c and dollar_figureamount d respectively a difference from the amount reported on fsc1's forms 1120-fsc of dollar_figureamount e and dollar_figureamount f respectively additionally examination proposes to no change partner’s a claimed dividends- received deduction for taxable_year sec_1 and law and analysis issue a the issue where a foreign_corporation qualifies as a fsc its exempt_foreign_trade_income is treated as foreign_source_income that is not effectively connected with the conduct_of_a_trade_or_business within the united_states and thus is not subject_to u s income_tax sec_921 a fsc’s foreign_trade_income is its gross_income attributable to foreign_trading_gross_receipts and includes gross_income from the sale exchange or other_disposition of export_property and from the lease or rental of export_property for use by the lessee outside the united_states sec_923 sec_924 temp sec_1 923-1t a exempt_foreign_trade_income as defined in sec_923 is a specific_portion of overall foreign_trade_income determined with reference to the pricing method used to compute the fsc’s income from the export transaction or group of export transactions and ownership of fsc stock sec_291 sec_923 sec_923 temp sec_1 923-1t b where as in this case a fsc determines its income using the administrative pricing rules under sec_925 or either or of its foreign_trade_income may be treated as exempt sec_291 sec_923 and a temp sec_1 923-1t b i more specifically temp sec_1 923-1t b i provides tl-n-6338-99 if a fsc uses either of the two administrative pricing rules provided for by sec_925 and to determine its income from a transaction or group of transactions to which sec_925 applies see sec_1 a -1t b ii and iii of the foreign_trade_income that it earns from the transaction or group of transactions will be exempt_foreign_trade_income if a fsc has a non-corporate shareholder shareholders of its foreign_trade_income attributable to the noncorporate shareholder’s shareholders’ proportionate interest in the fsc will be exempt_foreign_trade_income see sec_291 thus the proper exemption percentage depends upon whether the fsc foreign_trade_income is attributable to noncorporate or corporate shareholders for the specific purposes of sec_923 the term shareholder is not defined in the code the fsc regulations or case law nor is the term defined under sec_291 which is referenced by sec_923 for the reduction in amount of exempt_foreign_trade_income additionally although the code does not specifically provide the consequences when fsc stock is held by a partnership that has corporate partners the legislative_history discussed below indicates that the aggregate approach is more appropriate for this determination b partnership tax_partnership taxation is a mixture of provisions that treat the partnership as an aggregate of its members or as a separate_entity under the aggregate approach each partner is treated as the owner of an undivided_interest in partnership assets and operations under the entity approach the partnership is treated as a separate_entity in which partners have no direct interest in partnership assets and operations the issue presented is whether a partnership with corporate partners that wholly owns a fsc should be treated as an aggregate so that its partners are a similar rule applies where a fsc does not use the administrative pricing rules see temp sec_1 923-1t b ii where a fsc does not use the administrative pricing rules of its foreign_trade_income will be exempt_foreign_trade_income if such a fsc has a non-corporate shareholder shareholders of its foreign_trade_income attributable to the non-corporate shareholder’s shareholders’ proportionate interest in the fsc will be exempt_foreign_trade_income tl-n-6338-99 considered to hold the fsc stock if the answer is yes then the fsc must take the corporate partners into consideration when determining the appropriate fraction to apply to its foreign_trade_income when congress enacted subchapter_k congress stated as follows with respect to when the aggregate or entity approach should govern no inference is intended however that a partnership is to be considered as a separate_entity for the purpose of applying other provisions of the internal revenue laws if the concept of the partnership as a collection of individuals is more appropriate for such provisions h_r conf_rep no 83d cong 2d sess in line with this flexible standard courts have recognized the appropriateness of the aggregate approach in certain circumstances see eg 79_tc_424 sec_1 b and which treats a partnership as an aggregate of individuals for purposes of sec_267 upheld as a valid regulation unger v commissioner tcmemo_1990_15 aff’d 936_f2d_1316 d c cir aggregate_theory applied to determine that canadian partner had a permanent_establishment in the united_states by virtue of his interest in a u s limited_partnership in 77_f3d_217 8th cir vacating and remanding 104_tc_105 the tax_court held that the partnership entity should be ignored in characterizing a partner’s earnings as taxable subpart_f_income brown group involved a u s parent_corporation usp with a cayman islands controlled_foreign_corporation cfc which was a partner in a cayman islands partnership cip during and cip earned commission income as a purchasing agent for usp the issue turned on whether under the related_person test of subpart_f usp was a related_person to the entity that earned the commission income ie cip the commissioner argued that the cfc’s distributive_share of cip’s commission income should be tested using an aggregate approach to determine whether it was subpart_f_income in a revised opinion reviewed by the full tax_court the tax_court agreed substantially with the commissioner stating that w e believe that a close reading of the regulations under subpart_f a consideration of the structure and language of subchapter_k the partnership provisions congress’ purpose in enacting subpart_f and certain language of sec_954 compel the result that the commissioner advocates on appeal the eighth circuit overruled the tax_court adopting an entity approach we disagree see notice_93_39 1996_2_cb_209 the service does not agree with tl-n-6338-99 brown group and intends to rely on principles and authorities under subpart_f and subchapter_k to apply an aggregate approach whereby subpart_f_income is generally is determined at the cfc partner level including sec_1 e and f for periods for which it is effective we believe the tax court’s reviewed opinion is the correct approach and supports our conclusion in the present case with respect to the instant case neither sec_291 nor sec_923 prescribe the treatment of a partnership as an entity for purposes of those sections to determine whether it is more appropriate to treat a partnership as an aggregate for purposes of these sections it is therefore necessary to examine the purpose of those sections and the fsc regime as a whole c fsc legislative_history and other relevant guidance as discussed below the legislative_history of sec_923 is intertwined with that of sec_291 which lists certain tax preference items upon which corporations pay a minimum amount of tax in addition to the corporation’s regular_tax prior to the tax wa sec_15 percent of the corporation’s tax_preferences in excess of the greater of the regular income_tax paid or dollar_figure the history of sec_923 is also linked to sec_245 which provides rules concerning the treatment of dividends received by a domestic_corporation from a foreign_corporation in congress enacted the fsc regime effective for tax years beginning in as part of the deficit_reduction_act_of_1984 in the same act congress in light of large budget deficits increased the tax on certain corporate_tax_preference items from percent to percent or percent and amended the list of tax_preferences see deficit_reduction_act_of_1984 pub_l_no sec_68 sec_801 h_r con res 98th cong div a at date staff of senate comm on finance 98th cong 2d sess explanation of provisions approved by the committee on date s prt vol i pincite hereinafter senate_finance_committee explanation the senate committee on finance explained that the bill will increase the 15-percent preference cutback to percent the benefits of the new fsc legislation in the bill will be reduced by in the case of a corporate fsc shareholder tl-n-6338-99 the provisions generally apply to taxable years beginning after date senate_finance_committee explanation supra pincite thus in enacting the fsc regime congress specifically coordinated the provisions of sec_923 with those of sec_291 in order to effectuate a cutback of fsc benefits to corporate shareholders in order to understand how the senate_finance_committee determined the cutback would affect the fsc treatment of corporate shareholders one must examine the overall fsc regime and in particular the treatment of dividends received from a foreign_corporation under sec_245 prior to the enactment of the fsc regime sec_245 provided that domestic corporations that received dividends from a foreign_corporation were entitled to a deduction equal to percent of the dividends received subject_to a cap provided the foreign_corporation was engaged in a trade_or_business in the united_states and earned percent or more of its income from sources effectively connected with the conduct_of_a_trade_or_business for the month period ending with the close of the foreign corporation’s tax_year in which the dividends were paid in contrast as part of the fsc regime sec_245 was amended to allow a percent dividends-received_deduction for earnings_and_profits from foreign_trade_income of a fsc where the administrative pricing rules were used sec_245 the general_rule continued to apply to other fsc income see staff of joint comm on taxation 98th cong general explanation of the revenue provisions of the deficit_reduction_act_of_1984 jcs-41-84 pincite j comm print date the final bill presented to the president for signature corrected the cut-back percentages in sec_291 to conform with the sec_923 exempt_foreign_trade_income percentages for corporate fsc shareholders see h_r con res 98th cong div a at date sec_68 of the deficit_reduction_act_of_1984 as agreed by the conference committee on date h_r conf_rep no pincite date misidentified a sec_34 and respectively the percentages applicable under sec_923 in determining exempt_foreign_trade_income under non-administrative pricing and administrative pricing in fact sec_923 provided that the exempt percentages were and respectively for non-administrative pricing and administrative pricing see h_r conf_rep no pincite date as a result of this oversight the intended substitution and thus the cutback would not have been achieved h_r con res remedied the error by substituting the correct sec_923 exempt percentages tl-n-6338-99 the staff of the joint_committee on taxation summarized the fsc tax regime as follows a domestic_corporation will generally be allowed a percent dividends-received_deduction for amounts distributed from a fsc out of earnings_and_profits attributable to foreign_trade_income thus there will be no corporate level tax on exempt_foreign_trade_income and only a single-level corporate tax at the fsc level on foreign_trade_income other than exempt_foreign_trade_income to the extent a corporate shareholder of a fsc distributes dividends attributable to foreign_trade_income to its individual shareholders the amounts will be taxed a dividends-received_deduction will not be allowed however for distributions attributable to other_earnings_and_profits these distributions will therefore be taxed currently to the shareholders corporate or noncorporate of the fsc id pincite0 see also id pincite although the legislative_history to the fsc regime does not address how the cutback is to operate when a fsc’s stock is partially or wholly owned by a partnership that has corporate partners the treatment of s_corporations owning fsc stock suggests that congress intended to treat a pass-through entity as an aggregate for this purpose the senate_finance_committee report relating to the technical amendments clarifying the corporate preference cutback provisions states as follows the act in extending this reduction of corporate preferences sought to reduce the exempt portion of the foreign_trade_income of a fsc by the general explanation also states that in the case of a fsc having corporate and noncorporate shareholders it is intended that principles similar to the current domestic_international_sales_corporation disc rules shall apply under the disc rules a disc is not subject_to income_tax but rather the shareholders of a disc are subject_to taxation on the earnings_and_profits of the disc in accordance with the provision of chapter income taxes--normal taxes and surtaxes of the code generally applicable to shareholders as modified by the disc provisions sec_991 and sec_995 sec_1_991-1 and sec_1_995-1 tl-n-6338-99 if the shareholder of the fsc is a corporation the statute indicates that the cutback applies with respect to the corporate shareholder of the fsc congress intended that the cutback apply at the fsc level which would reduce the portion of the fsc’s foreign_trade_income that is exempt from tax at that level staff of senate comm on finance 99th cong 2d sess tax_reform_act_of_1986 s rep no pincite date furthermore the portion of foreign_trade_income that is exempt will be adjusted under regulations to take into account any shareholders that are not c corporations for whom there is no preference cutback id pincite4 consequently the fsc corporate preference cutback would not apply when an s_corporation is the shareholder id accordingly congress intended the ratio to govern the calculation of the exempt portion of a fsc’s income determined under the administrative pricing rules only to the extent the fsc’s owners direct or indirect are not subject_to the preference cutback although nominally a corporation to which the cutback would apply an s_corporation generally does not face entity-level taxation but instead passes-through its tax items on a pro_rata basis to its shareholders who must be individuals or certain types of trusts or estates sec_1361 sec_1363 sec_1366 sec_1_1361-1 a corporation in which any shareholder is a corporation is not an s_corporation thus the cutback cannot apply to s_corporation shareholders because these shareholders are not corporations but individuals trusts or estates under the same rationale where a partnership is the sole shareholder of a fsc the cutback should only apply to the extent dividends from the fsc are passing through the partnership to its corporate partners who are subject_to the cutback therefore the aggregate approach should govern application of sec_291 and sec_923 for purposes of determining the appropriate fraction congress also made similar amendments to the fsc’s predecessor regime domestic international sales corporations discs the provisions of which were largely adopted in the fsc regime see staff of joint comm on taxation 98th cong general explanation of the revenue provisions of the deficit_reduction_act_of_1984 jcs-41-84 pincite j comm print date more specifically the deemed_dividend distribution by a domestic_international_sales_corporation disc to a corporate shareholder under sec_995 was increased by percent to 57½ percent of certain taxable_income this change had the effect of reducing the tax_benefit from a disc by percent id pincite tl-n-6338-99 further support for adopting the aggregate approach in this context is found in sec_1 f which defines shareholder for purposes of the limitation on the number of fsc shareholders under sec_922 and which adopts an aggregate approach sec_1 f q a-6 v provides a partnership is not counted as a shareholder a general or limited_partner is counted as a shareholder if it is a corporation an individual or an estate under the rules contained in subdivisions i through iii a general or limited_partner is not counted as a shareholder if it is a partnership or a_trust the rules contained in subdivision iv and this subdivision v apply to the determination of who is counted as a shareholder emphasis added additionally the aggregate approach is a more appropriate approach in the determination of a fsc’s shareholders for purposes of sec_291 and sec_923 where a fsc’s direct shareholder is a partnership because to conclude otherwise would allow the reduction of the corporate tax_preferences involved here sec_291 to be nullified by corporate taxpayers through the expedient of using a partnership as an ownership vehicle for a fsc furthermore the purposes of sec_291 and sec_923 would be undermined if corporate taxpayers could manipulate the preference cutback to reach the inconsistent result of achieving more favorable treatment for corporate beneficiaries of fsc dividends than that received by similarly situated non- corporate distributees in a scenario where partnership a is not considered an aggregate fsc1's exempt_foreign_trade_income as compared to a situation of direct ownership by partner a and partner b would be increased by then when the distributive_share in the form of a dividend is included in the income of partner a and partner b this increased portion of income would not be taxed to partner a and partner b who enjoy a dividends-received_deduction pursuant to sec_245 if this additional of exempt_foreign_trade_income is passed-through to non-corporate distributees for whom the dividends-received distribution is not available it would be taxed dollar-for-dollar such a result is inconsistent with a reduction in corporate tax_preferences and accordingly an aggregate approach is proper in this context thus in light of the purpose of sec_291 ie the cutback of corporate preference items and the fsc regime we conclude that partnership a a partnership under u s law should be treated as an aggregate of its members and tl-n-6338-99 its fsc1 stock considered to be owned directly by partner a and partner b in proportion to their respective interests in the partnership for purposes of determining the proper ratio to use when calculating fsc1’s exempt_foreign_trade_income issue the primary issue is the effect of the dividends_paid by fsc1 to partnership a on partner a’s income_tax_liability for taxable_year sec_1 and a domestic_corporation is entitled to a dividends-received_deduction for dividends from a fsc that are distributed out of earnings_and_profits attributable to foreign_trade_income determined under the fsc administrative pricing rules sec_245 in contrast there is no provision in the code that permits a dividends-received_deduction for non-corporate entities or partnerships when computing their taxable_income under the rules of subchapter_k each partner’s income_tax is determined taking into account separately that partner’s distributive_share of the items listed in sec_702 through subsection a includes dividends with respect to which there is a deduction under part viii of subchapter_b which is titled special_deductions for corporations see sec_1_702-1 subsection a includes other items of income gain loss deduction or credit as shall be prescribed by regulations by the secretary see sec_1 a sec_1_702-1 further specifies each partner must also take into account separately his distributive_share of any partnership_item which if separately taken into account by any partner would result in an income_tax_liability for that partner different from that which would result if that partner did not take the item into account separately the character of the items of income gain loss deduction or credit described in sec_702 through and included in a partner’s distributive_share is determined as if each item were realized directly from the source from with respect to foreign_trade_income where non-administrative pricing is used the dividend attributable to the exempt portion qualifies for the dividends- received deduction for corporate recipients under sec_245 for the nonexempt_portion see sec_245 tl-n-6338-99 which it was realized by the partnership or incurred in the same manner as incurred by the partnership sec_702 sec_1_702-1 the dividends-received_deduction under sec_245 is contained in part viii of subchapter_b accordingly dividends received by partnership a from fsc1 must be separately_stated by the partnership pursuant to sec_702 additionally under the aforementioned rules partner a’s tax_liability is determined by treating its distributive_share of fsc1 dividends as if partner a had received these dividends directly from fsc1 as a result partner a is entitled to a dividends-received_deduction in connection with its share of the fsc1 dividends received through partnership a support for this position is provided by revrul_86_138 1986_2_cb_84 which held that sec_703 requires a subsidiary partnership in a multi-level structure to state separately items of income gain loss deduction and credit which if separately taken into account by any partner of any partnership in the structure would result in an income_tax_liability for the partner different than that which would result without such accounting like the limited_partnership in revrul_86_138 partnership a is similarly required to state separately items of income gain loss deduction and credit which if separately taken into account by partner a or partner b would result in an income_tax_liability for the partner different from that which would result without such accounting in the present case such items would include fsc1 dividends qualifying for the sec_245 dividends-received_deduction as they affect the tax_liability of partner a and partner b the fact that fsc1 dividends flow through partnership a does not change their character eg as distributed out of earnings_and_profits attributable to foreign_trade_income for a period during which the other corporation was a fsc and thus does not affect their deductibility to partner a and partner b case development hazards and other considerations because we believe our discussion of issue resolves your question regarding the proper fraction to be used in the calculation of fsc1's exempt_foreign_trade_income this advice does not address your alternative approach of applying the partnership anti-abuse rule in sec_1_701-2 although private letter rulings have no precedential value this position is consistent with that taken in ltr date tl-n-6338-99 given that the appropriate fraction to be used in determining the exempt portion of fsc1's foreign_trade_income i sec_15 rather than a separate adjustment should be made to fsc1's income_tax returns for taxable_year sec_1 and if you have any further questions please call by elizabeth g beck senior technical reviewer branch office of associate chief_counsel international
